Case 21-00571-als11        Doc 10    Filed 04/22/21 Entered 04/22/21 17:25:09            Desc Main
                                    Document      Page 1 of 7



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF IOWA

 In Re:                                            )   Case No. 21-00571
                                                   )
 CYCLE FORCE GROUP, LLC,                           )   Chapter 11
                                                   )
          Debtor and Debtor in Possession.         )   Hon.
                                                   )
 2105 SE 5th St.                                   )   FIRST DAY MOTION
 Ames, IA 50010                                    )
                                                   )   MOTION FOR AUTHORIZATION TO
 EIN: XX-XXXXXXX                                   )   PROVIDE ADEQUATE ASSURANCE
                                                   )   TO UTILITY COMPANIES
                                                   )   [Bankruptcy Code section 105(a) & 366(b)]
                                                   )
                                                   )   No Hearing Set


          Cycle Force Group, L.L.C. (“CFG”), Debtor and Debtor in Possession herein, by and

 through its Proposed General Reorganization Counsel, Jeffrey D. Goetz, Esq., and Krystal R.

 Mikkilineni, Esq. of the law firm of Bradshaw, Fowler, Proctor & Fairgrave, P.C., respectfully

 moves this Honorable Court for an Order Authorizing Adequate Assurance to Utility Companies

 (the "Motion"). In support of this Motion, the Debtor respectfully represents as follows:

                                             Background

          1.     On April 22, 2021 (the “Petition Date”) the Debtor filed its voluntary Chapter 11

 petition (Docket No. 1). The Debtor continues to be authorized to operate its business and

 manage its property as Debtor in Possession pursuant to Bankruptcy Code sections 1107(a) and

 1108.

                                             Jurisdiction

          2.     This Court has subject matter jurisdiction to consider and determine this Motion

 pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C § 157(b). Venue is

 proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.
Case 21-00571-als11         Doc 10     Filed 04/22/21 Entered 04/22/21 17:25:09              Desc Main
                                      Document      Page 2 of 7



                                           Relief Requested

         a)      The Utility Companies

         3.      In connection with the operation of its business and management of its property,

 the Debtor uses water, gas, electricity, and similar services (collectively, the “Utility Services”)

 provided by the utility companies listed on Exhibit A hereto (the “Utility Companies”).

         4.      The Debtor has a very good payment history with the Utility Companies. To the

 best of the Debtor’s knowledge, the Debtor has not had any defaults or arrearages with respect to

 its undisputed Utility Services invoices, other than payment interruptions that may be caused by

 the commencement of this Chapter 11 case.

         5.      Pursuant to section 366 of the Bankruptcy Code, within the 20-day period after

 the commencement of a bankruptcy case, a utility may not discontinue service to a debtor solely

 on the basis of the commencement of the case or the failure of the debtor to pay a prepetition

 debt. 11 U.S.C. § 366 (2021). Following the 20-day period, however, utility companies

 arguably may discontinue service to a debtor if the debtor does not provide adequate assurance

 of payment of its post-petition obligations.

         6.      The Utility Services are vital to the Debtor’s ability to operate its business in the

 form of water, gas, and electricity to be supplied for the operation of the business. Any

 interruption in such Utility Services could immediately and irreparably impair the Debtor’s

 assets. It is therefore critical that Utility Services continue uninterrupted.

         7.      Consistent therewith, the Debtor seeks entry of an order (the “Order”) establishing

 procedures for determining that it has provided the Utility Companies with adequate assurance of

 payment as required by section 366 of the Bankruptcy Code.

         8.      Consistent with the decision in In re Adelphia Business Solutions, Inc.., the




                                                    2
Case 21-00571-als11        Doc 10     Filed 04/22/21 Entered 04/22/21 17:25:09              Desc Main
                                     Document      Page 3 of 7



 Debtor shall provide the Utility Companies with adequate assurance of payment of its post-

 petition obligations, as follows: (i) the granting of administrative expense status for Utility

 Services rendered to the Debtor by the utility companies following the Petition Date; (ii) timely

 payment of the undisputed amounts of each invoice for post-petition Utility Services; (iii)

 expedited procedures for the Court to review any post-petition payment defaults; (iv) provide

 copies of the monthly operating reports to any Utility Company that requests same on the same

 day such reports are filed with the Court or the day such are provided to the U.S. Trustee,

 whichever is earlier; (v) the exchange between the Debtor and any requesting Utility Company

 of contact information of employees with sufficient authority to deal with disputes, if any,

 regarding post-petition payments; and (vi) the availability of a process for modification of these

 requirements if there is a material and adverse change with respect to the Debtor’s solvency or

 liquidity (collectively, the “Proposed Adequate Assurance”). In re Adelphia Bus. Solutions, Inc.,

 280 B.R. 63, 88–89 (Bankr. S.D. N.Y. 2002).

        9.      The Order would establish the foregoing procedures for determining that the

 Proposed Adequate Assurance is sufficient to provide the Utility Companies with adequate

 assurance of payment for post-petition Utility Services as required by section 366 of the

 Bankruptcy Code. The Debtor will serve a copy of this Motion, by first-class mail, within three

 (3) business days of the date hereof on all of the Utility Companies.

        b)      Cause Exists to Prohibit the Utility Companies from Interrupting Service
                and Approve the Proposed Adequate Assurance

        10.     Section 366 of the Bankruptcy Code provides as follows:

                (a) Except as provided in subsection (b) of this section, a utility may
                not alter, refuse, or discontinue service to, or discriminate against,
                the trustee or the debtor solely on the basis of the commencement of
                a case under this title or that a debt owed by the debtor to such utility
                for service rendered before the order for relief was not paid when



                                                   3
Case 21-00571-als11        Doc 10     Filed 04/22/21 Entered 04/22/21 17:25:09              Desc Main
                                     Document      Page 4 of 7



                due.
                (b) Such utility may alter, refuse, or discontinue service if neither
                the trustee nor the debtor, within 20 days after the date of the order
                for relief, furnishes adequate assurance of payment, in the form of a
                deposit or other security, for service after such date. On request of a
                party in interest and after notice and a hearing, the court may order
                reasonable modification of the amount of the deposit or other
                security necessary to provide adequate assurance of payment.

        As discussed above, following the 20-day period after the Commencement Date, section

 366 of the Bankruptcy Code contemplates that the Utility Companies may discontinue service to

 the Debtor if the Debtor does not provide adequate assurance of payment of post-petition

 obligations.

        11.     “Adequate assurance” under section 366 of the Bankruptcy Code is not

 synonymous with “adequate protection.” In determining adequate assurance, the Court is not

 required to give the Utility Companies the equivalent of a guaranty of payment, but must only

 determine that the utility is not subject to an unreasonable risk of non-payment for post-petition

 services. See In re Caldor, Inc. -NY, 199 B.R. 1 (S.D.N.Y. 1996); In re Utica Floor Maint., Inc.,

 25 B.R. 1010 (N.D.N.Y. 1982); In re George C. Frye Co., 7 B.R. 856, 858 (Bankr. D. Me. 1980).

 Further, in making a determination as to the need for any additional post-petition deposit, the

 Court should ensure that the utility is treating the debtor the same as it would treat a similarly

 situated, non-bankruptcy debtor. In re Utica, 25 B.R. at 1013.

        12.     Whether a utility is subject to an unreasonable risk of nonpayment must be

 determined by examining the totality of the circumstances and making “a particularized inquiry

 into the post-petition economics of a debtor's Chapter 11 case.” In re Adelphia Bus. Solutions,

 Inc., at 82. Pursuant to section 366(b) of the Bankruptcy Code, this Court may determine the

 standards for adequate assurance of future payments for Utility Services. Bankruptcy courts

 have the exclusive responsibility for determining what constitutes adequate assurance for



                                                   4
Case 21-00571-als11        Doc 10    Filed 04/22/21 Entered 04/22/21 17:25:09             Desc Main
                                    Document      Page 5 of 7



 payment of post-petition utility charges, and are not bound by local or state regulations. See In re

 Begley, 41 B.R. 402, 405–06 (Bankr. E.D. Pa. 1984), aff'd, 760 F.2d 46 (3d Cir. 1985).

 Determinations of adequate assurance under section 366 are fully within the Court’s discretion.

 Virginia Elec. & Power Co. v. Caldor, Inc., 117 F.3d 646, 650 (2d Cir. 1997).

        13.     The Debtor’s budget projections show more than sufficient funds with which to

 pay for all post-petition Utility Services and other administrative expenses.

        14.     The Proposed Adequate Assurance, which includes, inter alia, explicitly granting

 administrative expense priority to any post-petition utility obligations and expedited procedures

 for the Court to review post-petition payment defaults, will provide more than sufficient

 protection to the Utility Companies. Further, the relief requested herein ensures that the Debtor’s

 business operations will not be disrupted but also provides the Utility Companies with a fair and

 orderly procedure for determining requests for additional adequate assurance.

        15.     The Proposed Adequate Assurance is in keeping with the spirit and intent of

 section 366 of the Bankruptcy Code, is not prejudicial to the rights of any Utility Company, and

 is in the best interest of the Debtor’s estate. In addition, the Proposed Adequate Assurance, or

 provisions substantially similar, was sufficient to provide utility companies with adequate

 assurance of payment in the Chapter 11 cases of other large debtors. See In re Enron Corp., Inc.,

 Ch. 11 Case No. 01-16034 (AJG) (Bankr. S.D.N.Y. 2001); In re Bethlehem Steel Corp., et al.,

 Ch. 11 Case Nos. 01-152 88 through 01-153 02, 01-15308 through 01-15315 (BRL) (Bankr.

 S.D.N.Y. 2001); In re Rhythms Netconnections, Inc., et al., Ch. 11 Case Nos. 01-14283 through

 01-14287 (BR-L) (Bankr. S.D.N.Y. 2001).

        16.     No trustee, examiner, or creditors' committee has been appointed in this Chapter

 11 case.




                                                  5
Case 21-00571-als11            Doc 10      Filed 04/22/21 Entered 04/22/21 17:25:09                     Desc Main
                                          Document      Page 6 of 7



         17.      No previous request for the relief sought herein has been made by the Debtor to

 this or any other court.

         WHEREFORE the Debtor respectfully requests that the Court grant the Motion in all

 respects and grant the Debtor such other and further relief as it deems just and equitable under

 the circumstances.

         DATED: April 22, 2021.

                                                      /s/     Krystal R. Mikkilineni
                                                      Jeffrey D. Goetz, Esq., AT0002832
                                                      Krystal R. Mikkilineni, Esq. AT0011814
                                                      Bradshaw Fowler Proctor & Fairgrave P.C.
                                                      801 Grand Avenue, Suite 3700
                                                      Des Moines, IA 50309-8004
                                                      515/243-4191
                                                      515/246-5808 FAX
                                                      goetz.jeffrey@bradshawlaw.com
                                                      mikkilineni.krystal@bradshawlaw.com

                                                      Proposed General Reorganization Counsel
                                                      for Cycle Force Group, L.L.C.,
                                                      Debtor and Debtor in Possession


                                            CERTIFICATE OF SERVICE

        This document was served electronically on parties who receive electronic notice through CM/ECF as listed on
 CM/ECF’s notice of electronic filing, and by regular US Postal Mail service on April 22, 2021 mailed to the Utility
 Companies as follows:

         Ames Municipal Utilities
         City Hall
         515 Clark Ave
         Ames, IA 50010

         Alliant Energy
         PO Box 3060
         Cedar Rapids, IA 52406-3060

         Alliant Energy
         1284 Xe Place
         Ames, IA 50014


                                                               /s/      Barbara Warner




                                                          6
Case 21-00571-als11   Doc 10     Filed 04/22/21 Entered 04/22/21 17:25:09   Desc Main
                                Document      Page 7 of 7



                                     EXHIBIT A

                          LIST OF UTILITY COMPANIES


       Ames Municipal Utilities
       City Hall
       515 Clark Ave
       Ames, IA 50010

       Alliant Energy
       1284 Xe Place
       Ames, IA 50014

       Alliant Energy
       PO Box 3060
       Cedar Rapids, IA 52406




                                           7
